DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment and arguments filed 10/19/2021, with respect to the claim rejections set forth in the Non-Final Rejection mailed 04/19/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Makharinsky (PGPUB 2020/0016395) and Gerber (PGPUB 2008/0132982).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 limits features of a pacing lead. However, Claim 1 requires either a pacing lead or leadless pacing device. It is unclear if Applicant is claiming the limitations of Claim 5 apply to both possibilities of Claim 1 (a pacing lead or leadless pacing device) or if Applicant intends this to solely apply to the embodiment requiring a pacing lead. If it were to apply to both, it would be unclear how pacing lead limitations would be pertinent to a leadless pacing embodiment. For the purposes of examination, the Examiner is interpreting the limitations as only applying to the pacing lead embodiment of Claim 1. Thus if the prior art is relied upon for the leadless pacing embodiment, the limitations of Claim 5 would not apply and can effectively be ignored. Appropriate clarification and/or correction is respectfully requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already requires the electrodes to be on a single side of the leadless pacemaker.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 14 and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makharinsky (PGPUB 2020/0016395).
Regarding Claims 1, 3, 4, 6, 14, 16-20, Makharinsky discloses a method of His bundle pacing  (Abstract; par. [0036]) comprising, selectively delivering electrical stimulation pulses to one or more of a plurality of individual pacing electrodes (2-24 
In regards to Claims 2 and 16, Makharinsky discloses fixation elements 77 are a screw, i.e. a tine (par. [0058]).
In regards to Claim 5, the Examiner notes claim 1 optionally requires a pacing lead or leadless pacemaker. In the event the leadless pacing embodiment is selected from Claim 1, the limitations regarding a pacing lead in Claim 5 would not be required. This limitation can be effectively ignored as not being required with respect to the leadless pacing embodiment being selected as the embodiment anticipated by Makharinsky.
Regarding Claim 21, Makharinsky discloses the electrodes can be interrogated and therefore can act as sensors (par. [0065, 0070]).

Claims 7, 9, 10, 12, 13 and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gerber (PGPUB 2008/0132982).
First the Examiner notes the claimed designation of “pacing” in the term “pacing lead” is an intended use recitation. The term “pacing” does not denote any particular structure other than the ability of the lead to be implanted within the body (a size limitation). As can be seen from the prior art of Gerber, the lead and stimulator configuration disclosed are similar to those commonly employed for pacing related therapies. In other words, the structure of Gerber would be capable of a pacing function since it contains a pulse generator and a lead with electrodes thereon.
Regarding the positively recited structure of Claims 7 and 9, Gerber discloses a lead 88, 94 having a plurality of electrodes 90 spaced linearly along a longitudinal axis of the distal section of the lead and only on one side of the lead (Fig. 12). Gerber also discloses two helical fixation elements 100, 98 wherein fixation element 100 is toward a proximal aspect of the lead and fixation element 98 is located toward a distal aspect of the lead (Fig. 12; par. [0095-0096]). Lastly, Gerber discloses connecting the lead to a pulse generator 22, which houses therapy delivery module 40 (Fig. 3).
In regards to Claim 10, Gerber discloses at least four electrodes 90.
With regards to Claim 12, Gerber discloses the fixation elements can be conductive electrodes (par. [0095-0096]).
With regards to Claim 13, Gerber discloses including another electrode 92 that also functions as a fixation element (par. [0095-0096]).
Regarding Claim 22, Gerber discloses the electrodes can deliver stimulation and sense electrical activity (par. [0010, 0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber (PGPUB 2008/0132982). Gerber discloses four electrodes and not eight electrodes as claimed (Fig. 11, 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include eight electrodes instead of four, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALLEN PORTER/Primary Examiner, Art Unit 3792